Citation Nr: 1547859	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 21, 2010 for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2005 to October 2008, with service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In this decision, the Veteran was granted entitlement to service connection for PTSD and assigned a 50 percent rating, effective July 21, 2010.  The Veteran appealed both the disability rating and the effective date.  

In July 2013, the Veteran requested a hearing before the Board.  The Veteran's representative specifically canceled the requesting hearing in September 2015.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

In July 2015, the representative requested additional time to submit evidence.  In September 2015, the representative stated that he had submitted the outstanding evidence and waived any additional time to send evidence.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserted that he was unemployable due to his service-connected his disability.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served on active duty until October 13, 2008. 

2.  A May 2009 rating decision denied entitlement to PTSD.  

3.  Relevant service personnel records were received by VA in October 2010.  


CONCLUSION OF LAW

The criteria for an effective date of October 14, 2008 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).    

When VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence. 38 C.F.R. § 3.156(c).        

Here, the Veteran separated from active service in October 2008.  He then filed a service connection claim for PTSD in December 2008.  A May 2009 rating decision denied the Veteran's claim.  He did not timely submit a notice of disagreement to this decision. 

He then filed a new service connection claim for PTSD in July 2010.  During development of this claim, the RO received the Veteran's official military personnel file in October 2010.  The service personnel records existed at the time of the May 2009 rating decision but were not associated with the claims file.  These personnel records highlight the Veteran's service in Iraq, his participation in security forces, and his in-service behavioral problems.  Therefore, such records are relevant to his service connection claim for PTSD.  38 C.F.R. § 3.156(c).  Therefore, the Board must reconsider the prior May 2009 rating decision on a de novo basis.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).    

Here, the Veteran filed his original service connection claim for PTSD within one year of separation from active duty.  A private treatment record dated within one month of separation from service, which was associated with the record at the time of the original May 2009 denial, diagnosed the Veteran with PTSD due to "Iraqi War Stressors."  Thus, an effective date of October 14, 2008, the day following separation from active duty, is warranted.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.156(c); 3.400(b)(2).    


ORDER

An effective date of October 14, 2008, and no earlier, for the grant of service connection for PTSD is granted.  


REMAND

In light of the Board's grant of an earlier effective date of October 2008 for service connection for PTSD, the RO must assign an evaluation of this disability upon remand.  

Also upon remand, the RO should request the Veteran to complete the necessary form and release for pertinent private treatment records, to include treatment records from Goldsboro Psychiatric Clinic and Valdosta Psychiatric Associates.  Additionally, the May 2013 statement of the case cites to VA treatment records dated through the "present;" however, pertinent VA treatment records dated since September 2010 have not been associated with the claims file.  The evidence of record also states that the Veteran is in receipt of Social Security Administration benefits, but such records are not associated with the claims file.  Upon remand, the Veteran's Social Security Administration records should be associated with the claims file.     

Then, the RO should afford the Veteran a VA examination to determine the current severity of the Veteran's PTSD.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran contends that he cannot work due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a higher rating for PTSD and entitlement to a TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Upon remand, the RO shall afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.     

Accordingly, the case is REMANDED for the following action:

1.  Associate pertinent VA treatment records dated since September 2010 with the claims file.  

2.  Request from the SSA copies of any SSA disability benefit determinations, as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

3.  Request that the Veteran identify any pertinent private treatment records that are not currently associated with the claims file, to include treatment records from Goldsboro Psychiatric Clinic from Dr. E.H. dated since October 2014, as well as treatment records from Valdosta Psychiatric Associates from Dr. T. K. dated since 2008.  

4.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

5.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the severity of his PTSD symptoms and the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this evidence.

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

In rendering any opinion, the examiner should consider the Veteran's lay statements and his private treatment records.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disability, e.g., the limitations and restrictions imposed by his service-connected impairments such as sitting, standing, walking, lifting, carrying, pushing, and pulling, problems with communication, concentration, and inter-personal relationships.  

8.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


